department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division index number date - aug contact person identification_number telephone number t eo b4 employer_identification_number legend x y dear sir or madam this is in response to a letter dated date from x's authorized representatives who requested certain modifications to rulings issued to x in a previous private_letter_ruling hereinafter the previous plr dated date plr as noted in the previous plr x is an organization exempt from federal_income_tax under sec_501 a of the internal_revenue_code_of_1986 hereinafter the code as an organization described in sec_501 x was organized to promote the interests of older persons and sponsors many programs that include educational research and social welfare activities makes its views known on programs and legislation that affect its members x has a large number of dues-paying members and x maintains a membership list of its members hereinafter the mailing list x's members receive a magazine that has articles on such topics as financial planning travel and health x's members also receive a monthly newsletter that keeps them informed on legislation affecting them and includes information on x's current activities through contractual agreements with third party service providers x offers various programs and services to its members the members are free to decide whether to obtain such services or participate in such programs as noted in the previous plr x created y a wholly owned subsidiary whose business commenced in xxx x entered into assignment agreements with y assigning to y a portion of x's right title and interest in its agreements with third party service providers pursuant to these assignments x reserved alll right title and interest in its name logos symbols marks service marks and acronyms hereinafter x's marks these assignments assigned to all of x's other rights and obligations as set forth in the agreements in conjunction with these of y2- z20u1489042 assignments x entered into royalty agreements with the service providers that use x's marks the purpose of these royalty agreements is to set out the rights and obligations of the parties to the use of x's marks pursuant to the assignments y engages in activities on behalf of x consisting of monitoring the use by the service providers of x's marks y also receives a no fee license to x's mailing list and licenses such mailing list to the service providers for a fee this fee hereinafter the list access fee is the rental payments received from the use of x's mailing list in addition to providing a sublicense to the service providers for the mailing list y also performs all actions necessary for managing the mailing list by the service providers including segmentation transfer security audits of use and misuse and collection of rentals hereinafter the list services furthermore y acts as a service provider to x's members making available to them the x legal services network the previous plr noted that x agreed to bifurcate the payments from the service providers into two parts one part is a royalty payment to x for the x marks and the other part is a payment to y for the list access fee list services and other activities the previous plr listed the following activities to be carried on by y and not to be carried on by x receiving reviewing and recommending modifications to strategic and operating plans of the service providers auditing and inspecting management reports complaints finances and statistical data of the service providers receiving reviewing approving and recommending modifications of mailings of the service providers approving the nature and timing of communications of the service providers with x' sec_5 members maintaining ombudsmen services to help resolve claims disputes and other problems with the service providers monitoring the performance of the service providers and their compliance with the various agreements performing internal audit checks and reviews of the service providers reviewing product development budgets and pricing by the service providers responding to complaint correspondence regarding the service providers monitoring the promptness and quality of performance of the service providers engaging in ongoing research regarding new benefits and other changes that might be conducting quality control activities including preparation and supervision of member creating marketing services respecting x's membership list preparing or supervising preparation of market analyses and all other activities as are necessary to promote the service providers services quality studies needed or desirable consistent with the previous plr x has not carried on any of these activities with respect to payment for these activities carried on by y the previous plr specifically requires the service providers to compensate y for all of these activities in an amount equal to fair_market_value thus the service providers are required to pay y for activities other than nos and that benefit x and not the service provider x proposes to terminate the no fee license of its mailing list to y and license the use of such mailing list directly to the service providers for this license x will be paid a royalty equal to the fair market rental value of the raw mailing list information the list services and the services performed by y and set out in-the previous plr will continue to be performed by y and y will receive payment for such services in amounts equal to the fair_market_value of the services the total fee paid_by the service providers under their agreements with x and y will not change however the agreements will be modified to reflect the proper parties to which the payment will be due x will receive royalties for its marks and its mailing list and y will receive payments for services related to the list services and other activities x will perform no services for its payments in order to simplify payment by the service providers x and y propose to hire an unrelated financial_institution as their agent to receive the total_payment from the service providers the agent will allocate this payment to the accounts of x and in accordance with the contracts of xx and y with the service providers x and y will make payments to the financial_institution in amounts equal to the fair_market_value of the service rendered by the financial_institution and allocated between the two entities based upon the respective dollars allocated to them x proposes that y bill the proper party benefiting from the service provided with respect to the activities listed above other than nos and engaged in by y y will bill x for such services at fair_market_value and x will pay y directly the gross_income to y from these activities will not change and all activity of y benefiting x will be billed to x at fair_market_value as set forth in the previous plr x and y are each required to file an annual report with the mid-atlantic area manager eo examinations the date for filing the report is not set forth in the previous plr x proposes that the previous plr be amended to require that the annual report be due on the due_date for the respective entities’ federal returns sec_501 of the code provides in part for the exemption from federal_income_tax for civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare sec_511 of the code provides in part for the imposition of tax on the unrelated_business_taxable_income of organizations described in sec_501 c including those described in sec_501 sec_512 of the code provides that the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less the allowable deductions that are directly connected with the carrying on of such trade_or_business sec_512 of the code excludes from the computation of unrelated_business_taxable_income all royalties including overriding royalties whether measured by production or by gross or taxable_income_from_the_property and all deductions directly connected with such income sec_1_512_b_-1 of the income_tax regulations provides that whether a particular item_of_income falls within any of the modifications provided in sec_512 shall be determined by all the facts and circumstances of each case for example if a payment termed rent by the parties is in fact a return of profits by a person operating the property for the benefit of the tax- exempt_organization or is a share of the profits retained by such organization as a partner or a joint venturer such payment is not within the modification for rents revrul_81_178 1981_2_cb_135 considers the application of sec_512 of the code to two situations in which payments are received by an exempt_organization the holding in situation is that payments for_the_use_of the organization's trademarks trade names and service marks are royalties within sec_512 however in situation the holding is that payments for personal appearances and interviews are not royalties but are compensation_for_personal_services in 86_f3d_1526 cir affg tcmemo_1993_199 and rev’g on another issue 103_tc_307 the court stated that royalties in sec_512 of the code are defined as payments received for the right to use intangible_property rights and that such definition does not include payments for services with respect to income derived from the sierra club's rental of its mailing list the court held that such income was royalty income under sec_512 and not payment for services in 112_tc_332 the court found that with the exception of the list brokerage activities all the list rental transaction activities were royalty- related and therefore each rental payment constituted a royalty excluded from unrelated_business_taxable_income under sec_512 of the code the court found that the parties involved in the transaction engaged in activities to exploit and protect the mailing list and thus the activities were royalty-related the parties included the list manager the list owner petitioner the company that stored the rental list and the list brokers moreover the court found that the list broker's activities were provided solely to the mailers and solely for their convenience and that the list broker was not an agent of common cause see also planned parenthood federation of america inc v commissioner t c memo for federal_income_tax purposes a parent_corporation and its subsidiaries are separate taxable entities so long as the purposes for which the subsidiary is incorporated are the equivalent of business activities or the subsidiary subsequently carries on business activities 319_us_436 431_f2d_227 cir that is when a corporation is organized with a bona_fide intention that it will have some real and substantial business function its existence may not generally be disregarded for tax purposes britt f 2d pincite however when the parent_corporation so controls the affairs of the subsidiary that it is merely an instrumentality of the parent the aye corporate entity of the subsidiary may be disregarded 483_f2d_1098 cir by terminating the no fee license of its mailing list and licensing the use of such list to the service providers in return for a fee x will receive royalty income that will fall within sec_512 of the code and will be excluded from the computation of unrelated_business_taxable_income under sec_512 under the circumstances described the payments to x from the service providers for_the_use_of x's mailing list are in accordance with situation of revrul_81_178 supra this conclusion is also consistent with the decisions on mailing lists in sierra club inc common cause and planned parenthood federation of america inc supra the payment of royalty income by third parties to an agent for x and y will not change the character of such income to x x and y's proposal to hire an unrelated financial_institution as their agent to receive the total_payment from the service providers will result in no change to the nature of the royalty payments under sec_512 of the code such payments will continue to be royaity income when a financial_institution acting as an agent of x and y receives and distributes the funds x's payment to y of fair_market_value for all services rendered by y to x will not cause y's separate existence to be disregarded for federal tax purposes this change from the facts set forth in the previous plr will not adversely affect the character of y's separate existence y will still engage in the business activities listed in the previous plr and its gross_income will remain the same y will still charge for services rendered however it now will charge x instead of the service providers thus it stil will be organized with a bona_fide intention that it will have some real and substantial business function in accordance with moline properties inc britt and krivo industrial supply co supra the report called for in the previous plr will be due on the due_date with extensions for the federal returns required by x and y based on the above facts we rule as follows the list access fee received by x from third parties will result in the receipt by x of royalty income within the meaning of sec_512 of the code and the payment of such royalty income by third parties to an agent for x will not change the character of such royalty income to x the payment by x to y of fair_market_value for all services rendered by y to x will not cause y's separate existence to be disregarded for federal tax purposes the report called for in the previous plr will be due on the due_date with extensions for the federal returns required by x and y this ruling is based on the understanding that there will be no material changes in the facts upon which it is based except as specifically ruled upon above no opinion is expressed concerning the federal_income_tax consequences of the transactions described above under any other provision of the code pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to x's authorized representatives a copy of this letter should also be kept in x's permanent records this letter is directed only to the organization that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent if there are any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter this letter modifies our previous plr dated date plr sincerely dewts v sereh gerald v sack manager exempt_organizations technical group oe
